      Case 1:19-cv-08345-MKV-DCF Document 14 Filed 12/12/19 Page 1 of 5

Page 1

December 12th, 2019

VIA ECF

Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re: Kumaran vs. Northland Energy Trading et al 1:19-Cv-08345 (LGS-DCM)

Dear Judge Schofield,

        Pro se Plaintiffs Samantha Siva Kumaran (“Kumaran”) and The A Star Group, Inc., d/b/a
Timetrics (“Timetrics,” together with Kumaran, “Plaintiffs”) and Defendants Northland Energy
Trading, LLC (“Northland”); Hedge Solutions, Inc. (“Hedge”); and Richard Larkin (“Larkin,
collectively with Northland and Hedge, “Defendants”) respectfully submit this joint status letter
in accordance with the Court’s September 20, 2019 Order [ECF No. 3].

I – Brief Statement of Case
        Plaintiffs’ position: Defendants engaged in a fraudulent scheme to steal Plaintiffs valuable
trade secrets, IP and to cut Plaintiffs out of their fair share of IP, Software License Fees and of
Trading Royalties. From March 2011 to March 2015, Defendants approached retained Plaintiffs
to provide confidential and trade secret risk management programs and hedging strategies to
improve revenues at Defendant’s business, with the promise of substantial upside compensation.
Under the express restrictions of a Timetrics NDA (“Timetrics NDA)”, several engagement letters,
and a Timetrics End User License Agreement (“EULA”), Plaintiffs provided limited license use
of proprietary hedging strategies and risk techniques.
        Defendant Larkin with two employees Daniel Lothrop (“Lothrop”) and Domenic Bramante
(“Bramante”) at Northland and Hedge, schemed to create a clone copy of Plaintiff’s software and
IP, supplement missing risk management infrastructure, models and capabilities, to illicitly
transfer onsite to Defendant’s businesses in breach of express IP restrictions under the Timetrics
NDA, EULA and other agreements, and cut Plaintiffs out of their fair share of royalties and license
fees. The plan was simple: first, approach Plaintiffs under false pretense that Defendants were
interested in purchasing lucrative long term licenses to use the Plaintiff’s IP and Software under
the EULA (“License Fees”) and offer substantial royalties and profit incentives (“Profit Sharing”);
second, gain access to the inner workings and strategies Plaintiffs’ IP and Software including
multiple improvements to their business operations; and last, create a copycat product for use,
called the “OBT Book”, which was fraudulently concealed from Plaintiffs.
        After a long pattern of chronic late payments, Defendants then failed to pay numerous
invoices to Plaintiffs in 2015. This resulted in a state court action and a final settlement in 2016
where the invoices were paid in full including legal fees. (“Settlement Agreement”). Unknown to
Plaintiffs, however, in 2015 Defendants had already launched its copycat OBT Book System for
use in a production trading environment. Larkin having infringed the IP protection provisions of
the EULA, and Timetrics NDA, made fraudulent representation and warranties to induce Plaintiffs
settle and terminate the prior engagements.
      Case 1:19-cv-08345-MKV-DCF Document 14 Filed 12/12/19 Page 2 of 5

Page 2


         In September 2016 after the Settlement Agreement, once again, Larkin in his individual
capacity, re-established business relations with Kumaran, and negotiated with Kumaran, to provide
him several missing pieces of the program, in exchange for both (a) substantial financial
contributions in his personal capacity to launch various hedge funds, as yet unformed, and (b)
promises and assurances that Plaintiffs would receiving ongoing License Fees effective April 2017
and revert back to the Profit Sharing previously agreed upon. Confidential Information of hedge
fund was protected under the Timetrics NDA. Reliant on these representations, and renewed
business relations, from September 2016 until March 2017, Kumaran invested hundreds of hours
of work for Defendants, provided software, IP and services, disclosed trade secrets, for which
compensation has not been received and Defendants have profited. Larkin then made several last
minute unreasonable commercial demands, withheld the capital funding upon which Kumaran had
relied -- then he resigned. Instead Defendants continued to profit without compensating Plaintiffs.
          Over the exhaustive span of over two (2) years, Defendants’ prior counsel Bracewell
sought to resolve these problems with Kumaran, trying to get Larkin to abide by the terms upon
which he had agreed, and his resolution as a fiduciary and principal for participation in the hedge-
fund. Plaintiffs made a “final” settlement offer dated June 5th, 2019 sent to Bracewell, which
contained the exact terms Larkin wanted for participation of the hedge fund, which previously he
had accepted. Bracewell at the last minute sought to change the terms, again with commercially
unreasonable terms, demanding, among other things, Plaintiffs waive all their rights to their IP,
software and license fees, and to claim unjust enrichment and profits, while Larkin continued to
improperly profit.
         On September 4th, 2019, Plaintiffs brought action under CPR Institute, to resolve
Defendant’s breaches of his Timetrics affiliates confidential information and breaches of fiduciary
for the hedge funds. On September 6th 2019, as Defendants have also breached the Settlement
Agreement, Plaintiffs filed action here in this Court, in accordance with the jurisdiction and venue
for breach of the Settlement Agreement. On September 24th 2019 Defendants challenged the
jurisdiction of the CPR, stating they preferred the matter be resolved in SDNY. Timetrics NDA
permits resolution in the courts of SDNY which Plaintiffs have also filed to preserve its statutory
rights. Plaintiffs served their complaint within the timeframes permitted under Fed. Civ Rule 4.
         Plaintiffs Issues: Larkin to not publish or use Confidential Information as leverage to
obstruct and willfully harm hedge funds in breach of Timetrics NDA; Larkin resign, or accept his
membership in hedge fund and sign NDA, cooperate with management, including immediate
compliance with all forms for registration with SEC; Preliminary Injunction to preserve status quo
to (i) prevent further harm and delays to Timetrics affiliates and Kumaran; (ii) prevent on ongoing
use of IP or reasonable royalty as agreed for ongoing use; (iii) payment in quantum meruit for
services and software provided September 2016 – March 2017 (iv) Payment in quantum meruit
for license and use of Plaintiff’s IP and OBT Book, and risk monitoring spreadsheets, wrongfully
cloned since August 2014
         Legal Issues: Plaintiff is likely to succeed on merits under Defend Trade Secrets Act; and
on their breach of fiduciary duty and harm to the hedge funds; Plaintiff is being caused irreparable
harm and ongoing damage by Larkin’s obstructions to hedge fund registration and threats to
publish confidential; Defendants seek to cause delays and unwarranted extensions, or file frivolous
counterclaims, while they continue to profit from unjust enrichment and taking property they do
not own and obstructing hedge fund, formed under Delaware LLC Act from operating. Under
Delaware LLC Act, oral, draft and written agreements are binding; (See 6 DE Code § 18-101).
Defendant Larkin is in breach of fiduciary to participate and execute documents;.
      Case 1:19-cv-08345-MKV-DCF Document 14 Filed 12/12/19 Page 3 of 5

Page 3


         No Extensions: Contrary to Defendants’ counsels’ arguments, Bracewell have been fully
up-to-speed on this matter and actively involved in settlement discussions with Plaintiffs for an
exhaustive two (2) years dating back to September 2017. Defendants have deliberately sought to
obstruct cooperation with the Kumaran’s businesses, unless Plaintiffs “waive their rights” to their
IP and absolve Larkin’s breaches of the Settlements, and failure to pay royalties and license fees.
Plaintiffs therefore object to any further extensions of time. Defendants’ have had full copies of
this action since September 13th 2019. Plaintiffs also object to any further extensions of time and
as they are ongoing requests for extensions as Defendants’ seek to obstruct, stall, delay and
obstruct payments to Plaintiff, and not to not maintain the “status quo” and to impede registrations
of the hedge funds. Plaintiffs continue to accumulate harm and damages from the delays.
Defendants seek to deliberately extend and stall this case.
         Defendants’ Position: In or around March 21, 2011, Plaintiff Timetrics and Defendants
Northland and Hedge entered into a non-disclosure agreement to discuss a possible business
relationship in which Timetrics would provide certain services to Defendants’ energy trading
business. While the parties ultimately did business together, the relationship ended in litigation,
which settled pursuant to a written Mutual Release and Settlement Agreement, dated May 9, 2016.
Thereafter, Larkin and Kumaran discussed the possibility of once again doing business together.
Specifically, Kumaran solicited participation from Larkin in a hedge fund that Kumaran was
starting. During those discussions, Larkin contributed money in exchange for a promise that, in
the event that no final agreement regarding his participation was reached, he would receive an
equity interest in the hedge fund. Years later, Plaintiffs have disputed Larkin’s rights in the hedge
fund and now appear to allege that Defendants retained and used certain of Plaintiffs’ confidential
information in breach of the non-disclosure agreement and the Mutual Release and Settlement
Agreement, and procured and used other of Plaintiffs’ confidential information through fraudulent
statements and in breach of an implied contract arising out of the parties’ post-settlement
discussions.
         Defendants’ position is that Plaintiffs’ claims have no merit for at least the following
reasons (among others):
             • The non-disclosure agreement was superseded by the express terms of the Mutual
                Release and Settlement Agreement;
             • The Mutual Release and Settlement Agreement bars Plaintiffs’ claims;
             • No facts give rise to an implied non-disclosure agreement;
             • Plaintiffs’ have failed to state a viable cause of action;
             • Plaintiffs’ have failed to plead fraud with the requisite specificity;
             • The facts do not support Plaintiffs’ allegations because Defendants were not and
                are not in the possession of any of Plaintiffs’ confidential information and did not
                otherwise do or say anything that support Plaintiffs’ allegations; and
             • Larkin is an improper party.
         Defendants’ analysis of the complaint is ongoing and Defendants are likely to assert
additional defenses. Defendants will likely assert counterclaims and/or cross-claims. Among other
things, because Plaintiffs’ allegations implicate Kumaran’s hedge fund, Nefertiti Asset
Management, LLC, Defendants will need to assess whether that entity and other affiliates are
necessary parties and/or subject to compulsory counterclaims or a separate, related action.
Defendants note that Plaintiffs also filed a Demand for Arbitration, dated September 4, 2019, with
the International Institute for Conflict Prevention & Resolution based on a purportedly valid
arbitration clause contained in the 2011 non-disclosure agreement. Plaintiffs’ arbitration demand
      Case 1:19-cv-08345-MKV-DCF Document 14 Filed 12/12/19 Page 4 of 5

Page 4


includes many of the same allegations and causes of action asserted in the complaint before this
Court, and Defendants have lodged an objection to Plaintiffs’ right to proceed in arbitration. No
further action has occurred in the arbitration.

II JURISDICTION AND VENUE
        Plaintiffs’ position: Venue is proper in this District under 28 U.S.C. 1391(b) in that a
substantial part of the events or omissions giving rise to the claims occurred in this District, and in
addition by way of Section 16 of the Settlement. This Court has jurisdiction pursuant to 28 USC
1332 based upon diversity. Plaintiffs are citizens of the State of New York. Defendants are citizens
of the State of New Hampshire. The amount in controversy exceeds the sum or value of $75,000
exclusive of interest and costs. This Court also has jurisdiction under (i) the provision under the
Timetrics NDA Para 7 which identifies SDNY as Choice of Law and Venue (ii) the provision
under the EULA in Para. 25 also identified SDNY. Larkin, individually, is a party to the Settlement
Agreement, and his actions in the Complaint were made in his individual and personal capacity,
including capital contributions to the Kumaran’s hedge funds, in payments from his personal bank
account for acquisition of trade secrets, and personal representations of compensation on behalf of
Northland and Hedge. Defendants’ have had full copies of this action since September 13th 2019
and have asserted and consented to jurisdiction at SDNY to remove the proceeding from CPR
        Defendants’ Position: Due to the fact that Plaintiffs only served their complaint on
December 4, 2019, Defendants are still assessing jurisdictional and venue issues.

III MOTIONS AND APPLICATIONS
        Plaintiffs’ position
Fed. Civ. Rule 15(c)(1)(C) – Relate back Amendments to Defendants Lothrop, Bramante
Fed. Civ. Rule 5.2(e)(1) and 26(c) – Sealing Trade Secrets in Protective Order /Redactions
Fed. Civ. Rule 65                       – Preliminary Injunction, trade secrets and fiduciary duty
        Defendants’ Position: Because Plaintiffs only served their complaint on December 4,
2019, Plaintiffs intend to file an amended complaint later this month, Defendants are still assessing
these issues. Defendants have agreed to negotiate a protective order, and expect to submit a joint
application for entry of an agreed-upon protective order. Defendants intend to request an
adjournment of time to respond to the original complaint, in light of the first amended complaint.
Defendants also are likely to seek an adjournment of time to respond to the first amended complaint
in light of the holidays, the addition of further defendants, and the detailed and varied nature of
the claims. Defendants may file a motion to dismiss the first amended complaint and may also file
a motion to stay discovery pending resolution of any motion to dismiss. Depending upon Plaintiffs’
actions with respect to their parallel Demand for Arbitration, Defendants may seek relief from the
Court in connection with that proceeding.

IV – EARLY DISCOVERY
        Plaintiffs’ position: Plaintiff will seek early depositions from employees Lothrop and
Bramante pursuant to Fed Civ Rule 30 (a). Plaintiff will send its first round of discovery no later
than January 15th 2019. Plaintiff anticipates requesting among other things; the following (a)
trading statements (b) emails and communications between Defendants and their key employees
(c) electronic copies of the OBT Book and (d) employment contracts of Defendants, officers
directors, employees and managers showing terms of reference.
       Case 1:19-cv-08345-MKV-DCF Document 14 Filed 12/12/19 Page 5 of 5


Page 5


       Defendants' Position: The parties have filed a proposed case management plan, which
contains proposed discovery dates. In light of the fact that Plaintiffs only served their complaint
on December 4, 2019, and intend to file a first amended complaint, Defendants are still assessing
the need for and scope of discovery in this case.

V ---- DAMAGES
        Plaintiffs' position: Plaintiff has categories of damages in 5 sections (i) Quantum Meruit
(ii) Unjust Enrichment (iii) Theory of Reasonable Royalty/Misappropriation of Trade Secrets (iv)
Disgorgement of Profits and (v) Special Damages. Plaintiffs shall also be entitled to all damages
available to it in equity and law, and as contractually agreed, consequential, special, indirect,
incidental, contingent, punitive or exemplary damages, costs, expenses, or losses. Plaintiff also
seeks recovery of its costs and expenses. Quantum Meruit damages for Larkin's breach of his
fiduciary duties, obstructions to restrict Kumaran's business; operational delays, increased costs
and expenses, and bad faith conduct to drive up Plaintiff's costs in launching its business,
        Defendants' Position: Defendants dispute that they caused Plaintiffs any damage.
Defendants are assessing whether any of them have claims against Plaintiffs or their affiliates.

VI - SETTLEMENT DISCUSSIONS
         Plaintiffs' position: After an exhaustive two (2) year period of negotiations with Bracewell
which commenced in or around September 2017, Plaintiffs made a "final" settlement offer dated
June 5 th , 2019 sent to Bracewell, which contained the exact terms Larkin wanted for participation
of the hedge fund, which previously he had accepted. Bracewell did not return any good faith
offers to enter into settlement discussions, regarding IP and software prior to the filing of this
Complaint. Plaintiffs offered Settlement and Mediation to Defendants, again on September 19` h
2019 and such efforts have been unsuccessful. Defendants have not provided a settlement offer to
date. Plaintiff is willing to enter into Settlement or Mediation under any program, at any time, and
without any preconditions of a settlement demand or offer.
         Defendants' Position: Defendants have asked Plaintiffs to provide a settlement demand to
assess whether further settlement discussions could prove fruitful, but Plaintiffs have not been
willing to provide a demand to date.

Vii — OTHER INFORMATION
Plaintiffs' position: To be discussed at conference.
Defendants' position: None at this time.

 f,^                                                j .`I'




 SAMANTHA S. KUMARAN                                WESTERMAN BALL EDERER MILLER
 THE A STAR GROUP, INC.                             ZUCKER & SHARFSTEIN, LLP
 119 West 72 Street, #204                           1201 RXR Plaza
 New York, New York 10023                            Uniondale, New York 11556
 646 221 4363                                        Ellen Tobin
 samantha@timetricsrisk.com                          Tel: (516) 622-9200/ Fax: (516) 622-9212
                                                     etobin,@.westen.nanl Ip.corn
 Plaintiffs pro se                                   Attorneys for Defendants
